SANBORN, Circuit Judge,
concurs in the opinion and conclusion that a strip 400 feet in width was granted in the lands in question by the act of July 2, 1864, and dissents from the opinion and conclusion that any of this strip has been lost by the grantee or its successors in interest by estoppel on the ground that these grantees could not by *26indirection — that is, by estoppel — part with that public right and trust which they could not convey by deed or lose by the possession of others and the statute of limitations. Northern Pacific R. Co. v. Smith, 171 U. S. 260, 18 Sup. Ct. 794, 43 L. Ed. 157; Northern Pacific R. Co. v. Townsend, 190 U. S. 267, 271, 272, 23 Sup. Ct. 671, 47 L. Ed. 1044; Northern Pacific R. Co. v. Ely, 197 U. S. 1, 25 Sup. Ct. 302, 49 L. Ed. 639; Kindred v. Union Pacific R. Co., 94 C. C. A. 112, 117, 168 Fed. 648, 653, 654.